Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 1 of 13 PageID #: 1




JD:DEL
F. #2020R00057


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE
 CELLULAR DEVICE ASSIGNED CALL                    SEARCH WARRANT APPLICATION
 NUMBER(843)908-0626 AND IMEI                     FOR HISTORICAL CELL-SITE
 NUMBER 015423000048550, THAT IS                  INFORMATION
 STORED AT PREMISES CONTROLLED
 BY VERIZON                                       Case No. 20MC2I9




                                AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT


       I, Elisabeth Wheeler, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND


       I.      I make this affidavit in support ofan application for a search warrant for

information associated with a certain cellular telephone assigned call number(843)908-0626

("the SUBJECT PHONE"),IMEI NUMBER 015423000048550, which has no listed subscriber

but is associated with GEROD WOODBERRY,that is stored at premises controlled by Verizon

Wireless, a wireless telephone service provider headquartered at 180 Washington Valley Road,

Bedminster, NJ 07921. The information to be searched is described in the following paragraphs

and in Attachment A. This affidavit is made in support of an application for a search warrant

under 18 U.S.C. § 2703(c)(1)(A)to require Verizon Wireless to disclose to the government

copies ofthe information further described in Section I of Attachment B. Upon receipt ofthe

information described in Section I of Attachment B, government-authorized persons will review

the information to locate items described in Section II of Attachment B.
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 2 of 13 PageID #: 2




       2.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"), and have

been for the past eight years. As a result of my training and experience, I have conducted or

participated in the execution ofsearch warrants, including analysis of cellphone data. Thus, I

have experience using various forms of electronic surveillance.

       3.      I am familiar with the facts and circumstances set forth below from my

participation in the investigation; my review ofthe investigative file; and from reports of law

enforcement officers involved in the investigation. This affidavit is intended to show only that

there is sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

GEROD WOODBERRY has committed violations of 18 U.S.C. § 2113(a)(bank robbery)

("Subject Crimes"). Specifically, the investigation has revealed that WOODBERRY has robbed,

or attempted to rob, approximately six New York City banks within 16 days: on December 30,

2019, January 3, 2020, January 6, 2020, January 8, 2020, January 10, 2020 and January 14, 2020.

There is also probable cause to search the information described in Attachment A for evidence of

these crimes as further described in Attachment B.


                                          PROBABLE CAUSE


       5.      On January 8, 2020, WOODBERRY was arrested by the New York City Police

Department("NYPD")for the December 30, 2019 bank robbery. WOODBERRY was released

on January 10,2010, without bail in the Criminal Court ofNew York County. Prior to his

release, a Detective with the NYPD observed that WOODBERRY was carrying a cell phone.

       6.      On January 10, 2020, at approximately 5:33 p.m.—^within four hours of his

release from state court—WOODBERRY entered the branch of Chase Bank located at 20

                                                 2
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 3 of 13 PageID #: 3




Flatbush Avenue, Brooklyn, New York and proceeded to a teller. The defendant had a dark

mustache and was wearing a black and red baseball hat with what appeared to be a Chicago

Bulls logo, a dark jacket and hooded sweatshirt with the hood down, ripped jeans and grey

sneakers. He passed a demand note to the teller. The Demand Note stated,"THIS IS A

ROBBERY BIG BILLS ONLY NO DYE PACKS." The teller handed the defendant

approximately $1,000 in United States currency. The defendant took the money and fled the

bank.


        7.      On January 14, 2020, the Honorable Ramon E. Reyes, United States Magistrate

Judge, authorized the arrest of WOODBERRY for a violation of Title 18, United States Code,

Section 2113(a) based on the January 10,2020 robbery. See 20-MJ-52.

        8.     Also on January 14, 2020, WOODBERRY entered a Citibank branch in

Manhattan, approached a teller and presented her with a demand note. The note read,"THIS IS

A ROBBERY LARGE BILLS ONLY!!!" The defendant received no money and fled the bank.

        9.     On January 17, 2020, WOODBERRY turned himself in to the NYPD. He has

been in federal custody since that time. When he turned himself in, he was carrying a cell phone,

a black TCL smartphone with a cracked screen.

        10.    Law enforcement officers recovered surveillance video for both the January 10,

2020 robbery and the January 14,2020 robbery. I have reviewed this video and observed that, in

both robberies, WOODBERRY arrived at each bank accompanied by another male individual

("Individual-1"). In both instances, WOODBERRY and IndividuaI-1 were interacting prior to

entering the banks. Each surveillance video then depicts WOODBERRY and Individual-I

casing each bank, that is, walking in and around the bank several times, entering and exiting the

bank and observing activity inside the bank.

                                                3
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 4 of 13 PageID #: 4




        11.    Further, in the January 10, 2020 robbery, after WOODBERRY received the

money and fled the bank, surveillance video depicts him speaking on a cellular telephone. After

the robbery, WOODBERRY exited the bank. Within seconds. Individual-1 also walked away

from the bank. Surveillance video also depicts WOODBERRY looking at the illuminated screen

of a cellular telephone after exiting the bank.

        12.    A similar pattern emerged in the January 14,2020 robbery. Specifically,

surveillance video depicts WOODBERRY speaking on a cellular telephone after he exited the

bank. Again, lndividual-1 walked away from the bank,following WOODBERRY,shortly

thereafter.


        13.    Because WOODBERRY had a cracked cellular telephone in his possession

immediately prior to his commission ofthe January 10,2020 and January 14, 2020 robberies,

and because he was found with a cracked cellular telephone in his possession when he

surrendered shortly thereafter, and because surveillance video depicts WOODBERRY using a

cellular telephone during the commission ofthese robberies, where he appeared to have an

accomplice, I submit there is probable cause that that location data for the SUBJECT PHONE for

time period of December 30,2019 through January 14,2020, will provide evidence of GEROD

WOODBERRY's involvement in the SUBJECT OFFENSES.

       14.     In my training and experience, I have learned that Verizon Wireless is a company

that provides cellular telephone access to the general public. 1 also know that providers of

cellular telephone service have technical capabilities that allow them to collect and generate

information about the locations ofthe cellular telephones to which they provide service,

including cell-site data, also known as "tower/face information" or "cell tower/sector records."

Cell-site data identifies the "cell towers"(i.e., antenna towers covering specific geographic

                                                  4
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 5 of 13 PageID #: 5




areas) that received a radio signal from the cellular telephone and, in some cases, the "sector"

(i.e., faces ofthe towers) to which the telephone connected. These towers are often a half-mile

or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore,the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data provides an approximate location ofthe cellular

telephone but is typically less precise than other types of location information, such as E-911

Phase II data or Global Positioning Device("GPS")data.

        15.     Based on my training and experience, I know that Verizon Wireless can collect

cell-site data about the SUBJECT PHONE. I also know that wireless providers such as Verizon

Wireless typically collect and retain cell-site data pertaining to cellular phones to which they

provide service in their normal course of business in order to use this information for various

business-related purposes.

        16.     Based on my training and experience, I know that Verizon Wireless also collects

per-call measurement data, which Verizon Wireless also refers to as the "Real-Time Tool"

("RTT"),"Advanced Timing Data" and/or "Per Call Measurement Data"("PCMD"). RTT,

Advanced Timing Data and PCMD data estimates the approximate distance ofthe cellular device

from a cellular tower based on the speed with which signals travel between the device and the

tower. This information can be used to estimate an approximate location range that is more

precise than typical cell-site data.

        17.     Based on my training and experience, I know that wireless providers such as

Verizon Wireless typically collect and retain information about their subscribers in their normal

course of business. This information can include basic personal information about the

subscriber, such as name and address, and the method(s)of payment(such as credit card account

                                                 5
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 6 of 13 PageID #: 6




number)provided by the subscriber to pay for wireless telephone service. I also know that

wireless providers such as Verizon Wireless typically collect and retain information about their

subscribers' use of the wireless service, such as records about calls or other communications sent

or received by a particular phone and other transactional records, in their normal course of

business. In my training and experience, this information may constitute evidence ofthe crimes

under investigation because the information can be used to identify the SUBJECT PHONE's

user or users and may assist in the identification ofco-conspirators and/or victims.
t   T.
         Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 7 of 13 PageID #: 7




                                         AUTHORIZATION REQUEST

                 18.    Based on the foregoing, I request that the Court issue the proposed search

         warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

                 19.    1 further request that the Court direct Verizon Wireless to disclose to the

         government any information described in Section I of Attachment B that is within its possession,

         custody, or control. Because the warrant will be served on Verizon Wireless, who will then

         compile the requested records at a time convenient to it, reasonable cause exists to permit the
         execution of the requested warrant at any time in the day or night.

                                                           Respectfully submitted,



                                                           Elisabeth Wheeler
                                                           Special Agent
                                                           Federal Bureau of Investigation



                Subscribed and sworn to before me on January 24, 2020




                HONORABLE QKERYL L.POLLAK
                UNITED STATSS MAGISTRATE JUDGE
                EASTERN DISTRICT OF NEW YORK
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 8 of 13 PageID #: 8




                                      ATTACHMENT A



                                   Property to Be Searched


       This warrant applies to records and information associated with the cellular telephone

assigned call number(843)908-0626 and International Mobile Subscriber Identity/Electronic

Serial Number 015423000048550("the Account"), that are stored at premises controlled by

Verizon Wireless ("the Provider"), headquartered at 180 Washington Valley Road, Bedminster,

NJ 07921.
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 9 of 13 PageID #: 9




                                      ATTACHMENT B



                                Particular Things to be Seized


  I.      Information to be Disclosed by the Provider

       To the extent that the information described in Attachment A is within the possession,

  custody, or control ofthe Provider, including any information that has been deleted but is

  still available to the Provider or that has been preserved pursuant to a request made under 18

  U.S.C. § 2703(f), the Provider is required to disclose to the government the following

  information pertaining to the Account listed in Attachment A for the time period of

  December 30,2019 through January 14,2020:

          a. The following information about the customers or subscribers ofthe Account:

                  i. Names(including subscriber names, user names, and screen names);

                  ii. Addresses(including mailing addresses, residential addresses, business
                      addresses, and e-mail addresses);

                 iii. Local and long distance telephone connection records;

                 iv. Records of session times and durations, and the temporarily assigned
                     network addresses(such as Internet Protocol("IP") addresses) associated
                     with those sessions;

                  V. Length of service (including start date) and types of service utilized;

                 vi. Telephone or instrument numbers(including MAC addresses. Electronic
                     Serial Numbers("ESN"), Mobile Electronic Identity Numbers("MEIN"),
                     Mobile Equipment Identifier("MEID"); Mobile Identification Number
                     ("MIN"), Subscriber Identity Modules("SIM"), Mobile Subscriber
                     Integrated Services Digital Network Number("MSISDN"); International
                     Mobile Subscriber Identity Identifiers ("IMSI"), or International Mobile
                     Equipment Identities("IMEI");

                vii. Other subscriber numbers or identities (including the registration Internet
                     Protocol ("IP") address); and
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 10 of 13 PageID #: 10




                  viii. Means and source of payment for such service (including any credit card
                        or bank account number) and billing records.

             b. All records and other information (not including the contents of communications)

                relating to wire and electronic communications sent or received by the Account,

                including:

                     i. the date and time ofthe communication, the method ofthe

                        communication, and the source and destination ofthe communication

                       (such as the source and destination telephone numbers (call detail

                        records), email addresses, and IP addresses); and

                    ii. information regarding the cell tower and antenna face (also known as

                       "sectors") through which the communications were sent and received as

                        well as per-call measurement data (also known as the "real-time tool" or

                       "RTT" data,"Advanced Timing Data,""Per Call Measurement" data

                        and/or "PCMD").



   II.      Information to be Seized by the Government

         All information described above in Section I that constitutes evidence of violations of 18


U.S.C. § 2113(a)(bank robbery)involving Gerod Woodberry during the time period of

December 30,2019 through January 14,2020.

         Law enforcement personnel(who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are
 authorized to review the records produced by the Provider in order to locate the things
particularly described in this Warrant.
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 11 of 13 PageID #: 11
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 12 of 13 PageID #: 12




                     CERTIFICATE OF AUTHENTICITY OF DOMESTIC
             RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                                    902(10 AND 902(13)



        I,                                          ,attest, under penalties of perjury by the laws

ofthe United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Verizon Wireless, and my title is

                                     . I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed,stored, and retrieved. I state

that the records attached hereto are true duplicates ofthe original records in the custody of

Verizon Wireless. The attached records consist of                      [GENERALLY

DESCRIBE RECORDS(pages/CDs/megabytes)]. I further state that:


       a.       all records attached to this certificate were made at or near the time ofthe


occurrence ofthe matter set forth by, or from information transmitted by, a person with

knowledge ofthose matters, they were kept in the ordinary course ofthe regularly conducted

business activity of Verizon Wireless, and they were made by Verizon Wireless as a regular

practice; and


       b.       such records were generated by Verizon Wireless electronic process or system

that produces an accurate result, to wit:


                1.      the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Verizon Wireless in a manner to ensure that they are true duplicates of

the original records; and
Case 1:20-mc-00219-CLP Document 1 Filed 01/24/20 Page 13 of 13 PageID #: 13




               2.      the process or system is regularly verified by Verizon Wireless, and at all

times pertinent to the records certified here the process and system functioned properly and

normally.


        I further state that this certification is intended to satisfy Rules 902(11) and 902(13)of

the Federal Rules ofEvidence.




 Date                                 Signature
